Citation Nr: 1726705	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  15-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an effective date earlier than December 21, 2011, for the grant of a total disability rating based on individual unemployability (TDIU), to include on the basis of clear and unmistakable error (CUE) in November 2005 and April 2007 rating decisions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from May 1959 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In a November 2014 statement, the Veteran claimed CUE in the previous rating decisions.  In the February 2015 statement of the case (SOC), the RO addressed the Veteran's CUE allegations.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  In November 2005 and April 2007 rating decisions TDIU was denied; the Veteran was provided notice of the rating decisions, and of his appellate rights, but did not appeal either rating decisions. 

2.  In March 2009 and June 2009 rating decisions, TDIU was again denied; the Veteran was provided notice of the rating decisions, and of his appellate rights, but did not appeal the rating decisions.

3.  The first evidence of record indicating that the Veteran filed an application to reopen his previously denied claim for entitlement for TDIU was received by VA on December 21, 2011.
4.  After the Veteran filed an application for a TDIU in December 21, 2011, in a July 2012 rating decision, the RO awarded TDIU and assigned an effective date of December 21, 2011 (the date of receipt of the application for a TDIU)). 

5.  The Veteran has alleged CUE in the 2005 and 2007 rating decisions because the rating decisions had faulty reasoning.

6.  The Veteran has not alleged any errors of fact or law in the November 2005 and February 2007 denials that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the errors.


CONCLUSIONS OF LAW

1.  The November 2005 and April 2007 rating decisions which denied entitlement to TDIU were not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (a) (2016).

2.  The criteria for a grant of TDIU prior to December 21, 2011, are not met.  38 U.S.C.A. §§ 5110, 5107, 7105 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that an earlier effective date, prior to December 21, 2011, should be assigned for the grant of TDIU.  He indicated in a November 2014 statement as well as in testimony at the July 2016 hearing that his medical conditions have rendered him unemployable for the entire appeal period.  He further testified at the July 2016 hearing that there was CUE in the November 2005 and April 2007 rating decisions that denied TDIU.  See Hearing Transcript, pages 5-7; see also November 2014 statement.

At the outset, the Board will consider the Veteran's claim for CUE.  In February 2005 the Veteran submitted a claim for TDIU.  A November 2005 rating decision denied his claim.  He subsequently submitted another claim for TDIU in August 2006 and an April 2007 rating decision denied his claim.  The Veteran essentially contends that the February 2005 and April 2007 denials should be reversed on the grounds that the RO committed CUE.  Indeed, he indicates that the rating decisions contained faulty reasoning, and that the February 2015 SOC reiterates his contentions.  See Hearing Transcript, pages 5-7. 

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372   (1991).  "Clear and unmistakable error' requires that error, otherwise prejudicial,...must appear undebatable."  Akins v. Derwinski, 1 Vet. App. 228, 231   (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4. "It must always be remembered that CUE is a very specific and rare kind of 'error'." Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded the following three-pronged test for determining when there was CUE present in a prior decision: (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell, 3 Vet. App. at 313-14.
CUE that requires revision of a prior final rating action exists only where it appears "undebatably" that "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied."  Russell, 3 Vet. App. at 313.

In Fugo, 6 Vet. App. at 40, the Court refined and elaborated on the test set forth in Russell.  The Court stated that CUE was a very specific and rare kind of "error."  It was the kind of error, of fact or law, that when called to the attention of later reviewers compelled a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.

Upon review of the claims file, the Board acknowledges that the November 2005 and April 2007 denials may contain faulty reasoning.  As noted above, however, in order for CUE to be granted, an error must have occurred which is undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  The Board does not find any evidence or indication that such an error occurred.  The Board notes that the Veteran was informed that the primary reason for the denial is that he did not meet the schedular requirement for a favorable decision.  The Board finds, however, there is simply no evidence of record indicating that the relevant facts or appropriate regulations were not considered in rendering this decision.  In the absence of evidence to the contrary, the rating board is presumed to have made the requisite findings.  Hauck v. Nicholson, 403 F.3d 1303, 1305-06 (Fed. Cir. 2005). 

Notably, at the time of the November 2005 and April 2007 rating decisions, the Veteran's combined rating was 60 percent based on service connection for lumbar spine disability rated as 60 percent and hypertension rated as 10 percent.  He reported that both of his service-connected disabilities rendered him unemployable.  See February 2005 and August 2006 TDIU claims.  The Board notes that although the Veteran had one service-connected disability at 60 percent, his total combined rating was only 60 percent and not the required 70 percent, for two or more service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  Further, there was no indication that the Veteran's service-connected disabilities prevented him from securing and maintaining employment and referral for extra-schedular consideration was not warranted.  See 38 C.F.R. § 4.16(b) (2016).

The Board observes that subsequent decisions denied TDIU because in the judgment of the Rater, the evidence was not persuasive that the Veteran was unemployable solely due to his back condition.  It was noted that the Veteran had other significant medical issues at the time that were not service connected and were preventing him from securing and/or maintaining employment.  Upon review of the decisions in May 2009 and June 2009 it shows the evidence of record and the applicable law was correctly considered and applied.  Notably, since the Veteran was not deemed to be entitled to TDIU in 2009, it is not indisputable to all reasonable minds that the Veteran would have been found entitled to the benefit in November 2005 and April 2007 had the law had been correctly applied and before his health had further deteriorated.  Therefore, a finding of CUE in those decisions cannot be made.

Accordingly, the Board finds that the Veteran has not pointed to any error of fact or law in the November 2005 and April 2007 determinations which is such that it would compel the conclusion that the result would have been manifestly different but for the error.  Although the Veteran may disagree with the RO's findings in the November 2005 and April 2007 denials and/or the weight it gave to the evidence of record, or any faulty reasoning, the Court has determined that an assertion that the RO improperly evaluated evidence can never rise to the level of CUE.  Fugo, 6 Vet. App. at 43.

Therefore, the Board concludes that the record does not establish that, but for an error in the November 2005 and April 2007 denials, entitlement for TDIU would have been granted.  As such, the criteria for a finding of CUE in the November 2005 and April 2007 rating decisions have not been met.

TDIU

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

According to 38 C.F.R. § 3.400 (o)(2), the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400 (o)(2) (2016).  See also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16 (a) (2016).

Pursuant to 38 C.F.R. § 4.16 (b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2016).

Here, the Veteran contends that he is entitled to an effective date prior to December 21, 2011 for the grant of TDIU.  Essentially, he asserts that he has been entitled to TDIU since an original February 2002 claim.  See February 2014 notice of disagreement.  He contends in a later statement that TDIU should be granted from 2005.  See November 2014 statement.

Based upon a complete review of the evidence, and for reasons and bases expressed immediately below, the Board finds that the currently assigned effective date of December 21, 2011 is the earliest effective date assignable for entitlement to TDIU, as a matter of law.

As discussed, the Veteran previously raised claims of entitlement to TDIU in February 2005, August 2006, and December 2008; however, the claims were denied in November 2005, April 2007, and June 2009 rating decisions.  He did not appeal any of the decisions to include the June 2009 rating decision, and they became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.1104 (2016).  The Board has reviewed the record dating from the June 2009 denial, and has not identified any communication from the Veteran, which may be interpreted as a prior unadjudicated TDIU claim.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits); see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 38 C.F.R. § 20.202 (2016) (VA must liberally construe all documents filed by a claimant); see also Roy v. Brown, 5 Vet. App. 554 (1993).  Neither the Veteran nor his representative has identified any specific document contained within the claims file that constituted a TDIU claim which was overlooked or misconstrued by the RO following the issuance of the June 2009 rating decision.  Critically, the record demonstrates that, following the June 2009 decision, the Veteran did not assert entitlement to a TDIU until December 21, 2011.

To the extent that the Veteran is contending that his service-connected symptomatology warranted an assignment of TDIU from the date of either a February 2002 or February 2005 claim, this amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not necessarily dispute that the Veteran was unable to work prior to the assigned effective date of TDIU.  The Board, however, is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to December 21, 2011.

In short, although the record does document earlier claims for a TDIU, the claims were finally resolved, and, thus, provide no basis for an earlier effective date for the TDIU ultimately awarded.  Notably, an application that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  "The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."  Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).

As noted above, the June 2009 rating decision denying entitlement to a TDIU was final.  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of that claim.  Flash v. Brown, 8 Vet. App. 332 (1995).  As previously discussed, CUE has not been found in any of the prior rating decisions.  

The Veteran has therefore been assigned the earliest effective date for TDIU as allowed under the applicable regulations.  In sum, for the reasons and bases expressed above, the Board finds that an effective date for TDIU earlier than the currently assigned December 21, 2011 is not warranted.  The benefit sought on appeal is therefore denied.





	(CONTINUED ON NEXT PAGE)


ORDER

An effective date earlier than December 21, 2011, for the grant of a TDIU, to include on the basis of CUE in November 2005 and April 2007 rating decisions is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals












Department of Veterans Affairs


